Title: To Thomas Jefferson from Faminy de la Jutais, 1 May 1806
From: Jutais, Faminy de la
To: Jefferson, Thomas


                        
                            Plaire à  Votre Excellence
                     
                            Philadelphie an 1805 1 May 1806
                            
                        
                        Le petit ouvrage que j’ay l’honneur de présenter à Votre Excellence, contient des notions nouvelles sur l’art
                            nouricier de l’Agriculture, dont, malgré les soins importuns qui pèsent sur V/Exce. comme Chef de l’Etat, elle daigne en
                            toutes circonstances se montrer l’ami le plus zélé.
                        Il contient entr’autres, un moyen d’augmenter considerablement les productions de la terre, découvert par un
                            Citoyen distingué, & zelé pour le bien de l’humanité, dont en qualité de Gendre, je me suis fait un devoir de faire
                            revivre les idées utiles.
                        L’hommage que je prends la liberté d’en faire icy à V/Exce. est fondé sur les lumieres, les talens &
                            l’intégrité qui lui ont merité parmi ses concitoyens, la place superieure & éminente qu’elle remplit si dignement. Je
                            Supplie V/. Excellence de vouloir bien l’agréer comme le temoignage sincere de ma veneration & du profond respect avec
                            lequel j’ay l’honneur d’etre De Votre Excellence Le tres humble & tres obeissant Serviteur
                        
                            Faminy De la Jutais
                     
                            de la Georgie.
                        
                    